USCA4 Appeal: 21-2432      Doc: 24        Filed: 12/29/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-2432


        TERRY K. REAMER, as Personal Representative of the Estate of Melvin Kabik; TERRY
        K. REAMER, as Trustee of the Melvin Kabik Revocable Trust,

                            Plaintiffs - Appellants,

                     v.

        STATE AUTOMOBILE MUTUAL INSURANCE COMPANY,

                            Defendant - Appellee,

                     and

        BANK OF AMERICA NATIONAL ASSOCIATION,

                            Defendant,

                     v.

        INTELLIGENT INNOVATIVE SOLUTIONS; SANTANA NOTTAGE,

                            Third Party Defendants.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:20-cv-02987-CCB)


        Submitted: November 21, 2022                              Decided: December 29, 2022


        Before DIAZ and HARRIS, Circuit Judge, and TRAXLER, Senior Circuit Judge.
USCA4 Appeal: 21-2432      Doc: 24         Filed: 12/29/2022    Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Jonathan A. Azrael, AZRAEL, FRANZ, SCHWAB, LIPOWITZ &
        SOLTER, LLC, Towson, Maryland, for Appellant. Matthew B. Malamud, HORST
        KREKSTEIN & RUNYON LLC, Plymouth Meeting, Pennsylvania, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2432      Doc: 24        Filed: 12/29/2022     Pg: 3 of 3




        PER CURIAM:

              Terry K. Reamer, as Personal Representative of the Estate of Melvin Kabik and as

        Trustee of the Melvin Kabik Revocable Trust, brought an action against State Automobile

        Mutual Insurance Company (“State Auto”) alleging breach of contract. ∗ She appeals from

        the district court’s orders granting State Auto’s motion to dismiss her complaint and

        denying her motion for reconsideration. We have reviewed the record on appeal and the

        arguments presented by the parties, and we find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. Reamer v. State Auto. Mut. Ins. Co.,

        No. 1:20-cv-02987-CCB (D. Md. Aug. 23, 2021; Dec. 20, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




              ∗
                Reamer also alleged negligence and conversion by Bank of America National
        Association. She does not contest on appeal the district court’s entry of judgment on the
        pleadings in favor of Bank of America.

                                                    3